DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 7/20/2021.
Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive.
With regard to the arguments on pages 10-12 directed towards Huber et al. (Huber) (US 2016/0377690) and the polynomial feature,
First, applicant points to paragraphs [0076], [0077], and Figure 7 for support for the now claimed polynomial feature, but the Examiner respectfully disagrees. Paragraphs [0076] and [0077] describe a “predefined polynomial” that is determined, as best understood, during a calibration (see paragraph [0077]).  This polynomial, being predefined, and as best understood, is not determined by the processor and is instead stored in memory (paragraph [0076]) and used by the processor to determine the digital control signal. Paragraph [0076] for example explains that the processor 301 is configured to determined the digital control signal “depending on a predefined polynomial 700,” and that parameters defining the predefined polynomial are stored in memory.   Claim 1 is reciting that the digital control circuit (the processor of the above paragraphs) is configured to determine the digital control signal “such that a polynomial dependency exists between the digital control signal and the temperature signal, the mechanical stress signal, and the supply voltage signal.”  However, such a recitation reasonably means that the determination of the digital control signal somehow creates a polynomial dependency 
Applicant then argues that Huber et al. (Huber) (US 2016/0377690) does not disclose the above feature as well as the polynomial dependency is determined based on calibration points that correspond to the above temperature signal, mechanical stress signal, and the supply voltage signal.  The Examiner respectfully disagrees.  Huber, like applicant, discloses a controller (15) that uses calibration data (Paragraph [0229]) to compensate the magnetic sensor signal and to then output the compensated sensor signal (see Figure 1 and Abstract) and to output a switching control signal (Figure 1), (Paragraph [0229]). Huber further discloses that the calibration data, which includes correction factor CF (see paragraph [0231] explaining that any of formulas 1-32 can be used, and see paragraphs [0021],[0022]) that can be a third order polynomial (see paragraph [0048]).  The CF correction factor equation of paragraph [0180] expressly includes a value of γ that, per paragraph [0181] depend on the biasing of the Hall element such as the constant current or constant voltage.  The other values of the equation depend on or represent stress and temperature (see paragraph [0179]). As such, when Huber’s controller, which is a 
Applicant claims how the polynomial dependency is determined based on calibration points, but the Examiner respectfully notes that such a feature is not positively required in the claim.  The instant claims are apparatus claims which are directed towards the final product or method claims of using the final product.  As explained above, the polynomial is “predefined” and as such is not being determined by the final product or during the method of using the final product.  Instead, as explained above, the predefined polynomial is determined during a calibration process and is then stored in memory.  As such, how the polynomial is determined is not part of the final product and is not part of the method of using the final product.  The polynomial must already exist and be in the memory of the apparatus, and thus the prior art is only required to reasonably disclose the final product polynomial and not how it was obtained.  This is similar to a product by process claim limitation where the manner in which the final product was formed is, in general, not given patentable weight (see MPEP 2113).  That stated, because the CF equation noted above is a calibration equation including values for temperature, stress, and supply voltage, an polynomial formed from this equation must reasonably include calibration points that correspond to the temperature signal, the mechanical stress signal, and the supply voltage signal as claimed.  
With regard to the arguments on pages 14-16,
Applicant then argues that the prior art does not disclose the argued claim feature because the same digital control signal is not used to control each of the argued elements.  The Examiner respectfully disagrees.  As see in Figure 11 of Osawa et al. (Osawa) (US 2018/0062595), the 
The new claims 33-35 are disclosed by the prior art for the reasons stated below.
Claim Objections
Claim 28 is objected to because of the following informalities:  
The phrase “the purity” on line 12 lacks antecedent basis and appears to contain a typographical issue.  As best understood, applicant means to recite “the plurality.”  For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean “the plurality” and it is suggested to amend the claim as such.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 9, 10, 14, 15, 17, 19, and 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “the digital control circuit is configured to determine the digital control signal such that a polynomial dependency exists between the digital control signal and the temperature signal, the mechanical stress signal, and the supply voltage signal” on lines 1-4 on the last paragraph of page 1 of claim 1 introduces new matter.  Applicant points to paragraphs [0076], [0077], and Figure 7 for support for the now claimed polynomial feature, but the Examiner respectfully disagrees. Paragraphs [0076] and [0077] describe a “predefined polynomial” that is determined, as best understood, during a calibration (see paragraph [0077]).  
As to Claim 19,
The phrase “determining a digital control signal such that a polynomial dependency exists between the digital control signal and the temperature signal, the mechanical stress signal, and the supply voltage signal” on lines 6-8 introduces new matter.  Applicant points to 
As to Claim 28,
The phrase “the digital control circuit is configured to determine the digital control signal such that a polynomial dependency exists between the digital control signal and the plurality of signals” on lines 8-10 on the last paragraph of page 1 of claim 1 introduces new matter.  Applicant points to paragraphs [0076], [0077], and Figure 7 for support for the now claimed polynomial feature, but the Examiner respectfully disagrees. Paragraphs [0076] and [0077] describe a “predefined polynomial” that is determined, as best understood, during a calibration (see paragraph [0077]).  This polynomial, being predefined, and as best understood, is not determined by the processor and is instead stored in memory (paragraph [0076]) and used by the processor to determine the digital control signal. Paragraph [0076] for example explains that the processor 301 is configured to determined the digital control signal “depending on a predefined polynomial 700,” and that parameters defining the predefined polynomial are stored in memory.   Claim 1 is reciting that the digital control circuit (the processor of the above paragraphs) is configured to determine the digital control signal “such that a polynomial dependency exists between the digital control signal and the temperature signal, the mechanical stress signal, and the supply voltage signal.”  However, such a recitation reasonably means that the determination of the digital control signal somehow creates a polynomial dependency between the above claim features.  Such a feature is not originally disclosed because the actual determination of the digital control signal does not create or cause a polynomial dependency between the above signals.  Instead, the polynomial and its relationship between the signals always exists regardless of the signals obtained, and the polynomial is essentially just calibration data that, when graphed, appears as a polynomial.  While the polynomial may be used by the digital control circuit (processor) to obtain a digital control signal, it does not cause the polynomial to exist or create a relationship between the polynomial and the above signals.  There 
As to Claim 34,
The phrase “the polynomial dependency is of a third degree or greater” on lines 1-2 introduces new matter.  The Examiner acknowledges that paragraph [0076] of the published application discloses that the polynomial can be of a third order, a fourth order, etc..” However, while applicant does disclose a fourth order, applicant’s disclosure does not reasonably provide any bounds on what additional orders of polynomials were intended to be included.  Because applicant’s phrase is unbounded, it reasonably includes all polynomial orders which is such a large number of polynomial orders, the disclosure does not reasonably establish possession for them all.  Meaning, the above paragraph [0076] may establish possession for a third, fourth, and a few orders greater, but applicant does not reasonably establish any bounds on what was intended by this recitation.  As such, the above phrase introduces new matter because the scope of the claim captures subject matter that was not reasonably originally contemplated.  
As to Claims 3-6, 9, 10, 14, 15, 17, and 29-35,
These claims stand rejected for incorporating and reciting the above rejected subject matter of claim 28 and therefore stand rejected for the same reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 6, 9, 14, 17, 19, 28, 33, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (Osawa) (US 2018/0062595) in view of Huber et al. (Huber) (US 2016/0377690).
As to Claims 1, 33, 34, and 35,
Osawa discloses A device, comprising: an analog main signal path comprising a digitally-controllable programmable gain amplifier (PGA1),(SEL1),(PGA2),(SEL2) configured to receive and amplify an analog sensor signal of a sensor (Paragraph [0152]), (Figure 13 / note the amplifier operates on a pre-created program), and further configured to output an amplified output analog sensor signal (Figure 11), thereby defining an analog main signal path gain (the path created by the above amplifier elements), and a digital control circuit (Control Circuit) coupled to the digitally-controllable programmable gain amplifier (Figure 11 note that the control circuit outputs PHI1 to PG1 and PGA2 which is a digital signal (see Figure 13)), (Paragraphs [0112], [0132]), the digital control circuit configured to determine a digital control signal and to provide the digital control signal to the digitally-controllable programmable gain amplifier to adjust a gain of the digitally-controllable programmable gain amplifier to reduce a gain error of the analog main signal path gain, (Paragraph [0152] / note the excluding of an offset voltage which is reasonably a gain error), wherein the digitally-controllable programmable gain amplifier is configured to modify the analog main signal path gain based on the digital control signal (Figure 11), thereby making the analog main signal path gain digitally controllable (Figure 11),  and wherein the digitally-controllable programmable gain amplifier comprises an input stage formed by a first amplifier (PGA1) and comprises an output stage formed by a second amplifier (PGA2) (Figure 11), wherein the first amplifier is configured to receive the digital control signal (Figures 11-13), amplify the analog sensor signal based on the digital control 
Osawa does not disclose wherein the digital control circuit is configured to receive a temperature signal from a temperature sensor that indicates a temperature sensed at the sensor, a mechanical stress signal from a mechanical stress sensor that indicates a mechanical stress applied to the sensor, and a supply voltage signal that indicates a supply voltage of the sensor, the digital control circuit is configured to determine the digital control signal such that a polynomial dependency exists between the digital control signal and the temperature signal, the mechanical stress signal, and the supply voltage signal, wherein the polynomial dependency is determined based on calibration points that correspond to the temperature signal, the mechanical stress signal, and the supply voltage signal, the polynomial dependency is of a third degree or greater, the polynomial dependency has a local maximum and a local minimum, the polynomial dependency has an inflection point between the local maximum and the local minimum, has a concave downward shape on a first side of the inflection point, and has a concave upward shape on a second side of the inflection point.
Huber discloses the digital control circuit (12), (13), (14), (15) is configured to receive a temperature signal from a temperature sensor (21) that indicates a temperature sensed at the sensor, a mechanical stress from a mechanical stress sensor (31) that indicates a mechanical stress applied to the sensor, and a supply voltage signal  (note Supply) that indicates a supply 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa to include the digital control circuit is configured to receive a temperature signal from a temperature sensor that indicates a temperature sensed at the sensor, a mechanical stress signal from a mechanical stress sensor that indicates a mechanical stress applied to the sensor, and a supply voltage signal that indicates a supply voltage of the sensor, wherein the digital control circuit is configured to determine the digital control signal such that a polynomial dependency exists between the digital control signal and the temperature signal, the mechanical stress signal, and the supply voltage signal, wherein the polynomial dependency is determined based on calibration points that correspond to the temperature signal, the mechanical stress signal, and the supply voltage signal, the polynomial dependency is of a third degree or 
As to Claims 6 and 9,
Osawa does not disclose the digital control circuit comprises at least one analog-to-digital converter  configured to convert the temperature signal, the mechanical stress signal, and the supply voltage signal to obtain a digital representation of each one,  the at least one analog-to-digital converter comprises a time-division multiplexed analog-to-digital converter.
Huber discloses the digital control circuit comprises at least one analog-to-digital converter (14) configured to convert the temperature signal (from (21)), the mechanical stress signal (from (31)), and the supply voltage signal (note Supply) to obtain a digital representation of each one (Figure 1 / note the A/D is capable of converting each of the above signals into a digital signal), (Figure 1), (Paragraphs [0224], [0225], [0226], [0229], [0231] / note that any calculation must at least in part be based on the supply signal used to supply the sensors as this supply signal is biasing the sensors and necessary for them to function), (Abstract), the at least one analog-to-digital converter comprises a time-division multiplexed analog-to-digital converter (combination of (12),(13), (14))  (Figure 1), (Paragraph [0226] / note the A/D is capable of converting each of the above signals into a digital signal).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa to include the digital control circuit comprises at least one analog-to-digital converter configured to convert the temperature signal, the mechanical stress signal, 
As to Claim 14,
Osawa does not disclose the analog main signal path comprises a plurality of chopper switches, wherein the plurality of chopper switches is configured to chop the analog sensor signal at a predefined frequency to reduce an offset error of the analog main signal path.
Huber discloses the analog main signal path comprises a plurality of chopper switches, wherein the plurality of chopper switches is configured to chop the analog sensor signal at a predefined frequency to reduce an offset error of the analog main signal path (Figure 1), (Paragraph [0226]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa to include the analog main signal path comprises a plurality of chopper switches, wherein the plurality of chopper switches is configured to chop the analog sensor signal at a predefined frequency to reduce an offset error of the analog main signal path as taught by Huber in order to advantageously provide offset-compensation (Paragraph [0015]).
As to Claim 17,
Osawa does not disclose the sensor is a magnetic sensor configured to sense a magnetic field based on a spinning Hall principle.
Huber discloses the sensor, wherein the sensor is a magnetic sensor configured to sense a magnetic field based on a spinning Hall principle (Paragraph [0226]).

As to Claim 19,
Osawa discloses setting a gain of a digitally-controllable programmable gain amplifier (PGA1),(SEL1),(PGA2),(SEL2) along an analog main signal path (Figure 11), (Paragraph [0152]), (Figure 13 / note the amplifier operates on a pre-created program), wherein the digitally-controllable programmable gain amplifier is configured to receive an analog sensor signal from the sensor (Paragraph [0152]), and wherein the gain is set based on the digital control signal to reduce a gain error associated with the analog main signal path (Paragraph [0152] / note the excluding of an offset voltage which is reasonably a gain error), amplifying and outputting the analog sensor signal at an output of the analog main signal path based on the gain (Figure 11 / note the output presented to the analog to digital converter), wherein setting the gain of the digitally-controllable programmable gain amplifier includes setting a first gain of an input stage (PGA1) of the digitally-controllable programmable gain amplifier based on the digital control signal and setting a second gain of an output stage (PGA2) of the digitally-controllable programmable gain amplifier based on the digital control signal (Figures 11-13), (Paragraphs [0140]-[0142],[0152] / note that the gain of the amplifiers are adjusted based on the PHI1,PH2 switching signal due to the connection and disconnection of the various amplifier elements such as the capacitors).
Osawa does not disclose receiving a temperature signal from a temperature sensor that indicates a temperature sensed at a sensor, a mechanical stress signal from a mechanical stress 
Huber discloses the digital control circuit (12), (13), (14), (15) is configured to receive a temperature signal from a temperature sensor (21) that indicates a temperature sensed at the sensor, a mechanical stress from a mechanical stress sensor (31) that indicates a mechanical stress applied to the sensor, and a supply voltage signal  (note Supply) that indicates a supply voltage of the sensor, and the digital control circuit is configured to determine the digital control signal such that a polynomial dependency exists between the digital control signal and the temperature signal, the mechanical stress signal, and the supply voltage signal, wherein the polynomial dependency is determined based on calibration points that correspond to the temperature signal, the mechanical stress signal, and the supply voltage signal (Figure 1), (Paragraphs [0048], [0179], [0180], [0224], [0225], [0226], [0229], [0231]), (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa to include receiving a temperature signal from a temperature sensor that indicates a temperature sensed at a sensor, a mechanical stress signal from a mechanical stress sensor that indicates a mechanical stress applied to the sensor, and a supply voltage signal that indicates a supply voltage of the sensor, determining a digital control signal such that a polynomial dependency exists between the digital control signal and the temperature signal, the mechanical stress signal, and the supply voltage signal, wherein the polynomial dependency is 
As to Claim 28,
Osawa discloses A device, comprising: an amplifier (PGA1),(SEL1),(PGA2),(SEL2) configured to receive and amplify an analog sensor signal of a sensor (Paragraph [0152]), digital control circuit (Control Circuit) coupled to the amplifier (Figure 11), the digital control circuit configured to determine a digital control signal and to provide the digital control signal to the amplifier (Figures 11-13), wherein the amplifier comprises an input stage formed by a first amplifier (PGA1) and comprises an output stage formed by a second amplifier (PGA2), wherein the first amplifier is configured to receive the digital control signal and the analog sensor signal (Figure 11), adjust a gain of the analog sensor signal based on the digital control signal to produce a first gain adjusted analog sensor signal (Figure 11), and output the first gain adjusted analog sensor signal to the second amplifier (Figure 11), and wherein the second amplifier is configured to receive the first gain adjusted analog sensor signal (Figure 11), adjust a gain of the first gain adjusted analog sensor signal based on the digital control signal to produce a second gain adjusted analog sensor signal, and output the second gain adjusted analog sensor signal (Figure 11), (Figures 11-13), (Paragraphs [0140]-[0142],[0152] / note that the gain of the amplifiers are adjusted based on the PHI1,PH2 switching signal due to the connection and disconnection of the various amplifier elements such as the capacitors).
Osawa does not disclose wherein the digital control circuit is configured to receive a plurality of signals indicative of a plurality of environmental conditions in which the sensor 
Huber discloses the digital control circuit (12), (13), (14), (15) is configured to receive a temperature signal from a temperature sensor (21) that indicates a temperature sensed at the sensor, a mechanical stress from a mechanical stress sensor (31) that indicates a mechanical stress applied to the sensor, and a supply voltage signal  (note Supply) that indicates a supply voltage of the sensor, and the digital control circuit is configured to determine the digital control signal such that a polynomial dependency exists between the digital control signal and the plurality of signals, wherein the polynomial dependency is determined based on calibration points that correspond to the plurality of signals indicative of the plurality of environmental conditions  (Figure 1), (Paragraphs [0048], [0179], [0180], [0224], [0225], [0226], [0229], [0231]), (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa to include the digital control circuit is configured to receive a plurality of signals indicative of a plurality of environmental conditions in which the sensor resides, and wherein the digital control circuit is configured to determine the digital control signal such that a polynomial dependency exists between the digital control signal and the plurality of signals, wherein the polynomial dependency is determined based on calibration points that correspond to the plurality of signals indicative of the plurality of environmental .
Claims 3, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (Osawa) (US 2018/0062595) in view of Huber et al. (Huber) (US 2016/0377690) as applied to claims 1 and 28 and in further view of Cyrusian et al. (Cyrusian) (US 2002/0175758).
As to Claims 3 and 29,
Osawa in view of Huber does not disclose the first amplifier comprises a transconductance amplifier having a digitally-controllable sense resistor, wherein the digitally-controllable sense resistor is configured to receive the digital control signal and adjust its resistivity depending on the digital control signal to amplify / adjust the gain of the analog sensor signal.
Cyrusian discloses the first amplifier comprises a transconductance amplifier (200) having a digitally-controllable sense resistor (Rin and Rout network), wherein the digitally-controllable sense resistor is configured to receive the digital control signal and adjust its resistivity depending on the digital control signal to amplify  / adjust the gain of the analog sensor signal (Figure 9), (Abstract), and (Paragraph [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa in view of Huber to include the first amplifier comprises a transconductance amplifier having a digitally-controllable sense resistor, wherein the digitally-controllable sense resistor is configured to receive the digital control signal and adjust its resistivity depending on the digital control signal to amplify  / adjust the gain of the analog sensor signal as taught by Cyrusian in order to advantageously ensure consistent resistance and low stray capacitance (Abstract), and to minimize the differences and variations in performance 
As to Claim 31,
Osawa in view of Huber do not disclose a digitally-controllable current divider coupled between the first amplifier and the second amplifier, wherein the digitally-controllable current divider is configured to receive an input current from the first amplifier, to receive the digital control signal, and to output a fraction of the input current to the second amplifier based on the digital control signal, and wherein the second amplifier is further configured to adjust the gain of the first gain adjusted analog sensor signal further based on the fraction of the input current to produce the second gain adjusted analog sensor signal.
Cyrusian discloses a digitally-controllable current divider (Rout network) coupled to the amplifier (Figures 4, 5, and 9 / note that when any of the switches are activate, the current will divide between the resistors, and note the Rout network is reasonably at the output of the amplifier), wherein the digitally-controllable current divider is configured to receive an input current from the first amplifier, to receive the digital control signal, and to output a fraction of the input current based on the digital control signal  (Figure 9), (Abstract), and (Paragraph [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa in view of Huber to include placing a voltage divider network at the output of the first amplifier or for each amplifier to therefore disclose digitally-controllable current divider coupled between the first amplifier and the second amplifier, wherein the digitally-controllable current divider is configured to receive an input current from the first amplifier, to receive the digital control signal, and to output a fraction of the input current to the .
Claims 4 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (Osawa) (US 2018/0062595) in view of Huber et al. (Huber) (US 2016/0377690) as applied to claims 3 and 29 and in further view of Cyrusian et al. (Cyrusian) (US 2002/0175758) and in further view of Voisine et al. (Voisine) (US 2008/0143327).
As to Claims 4 and 30,
Osawa in view of Huber and Cyrusian does not disclose the second amplifier comprises an operational amplifier having a digitally-controllable feedback resistor, wherein the digitally-controllable feedback resistor is configured to receive the digital control signal and adjust its resistivity depending on the digital control signal to amplify the amplified analog sensor signal, and wherein the digitally-controllable feedback resistor is configured to receive the digital control signal and to adjust its resistivity depending on the digital control signal to adjust the first gain adjusted analog sensor signal.
Voisine discloses the second amplifier comprises an operational amplifier (60) having a digitally-controllable feedback resistor (64) (Figure 2 / note the output of counter (74) must be digital as its output is sent to a DAC), wherein the digitally-controllable feedback resistor is configured to receive the digital control signal and adjust its resistivity depending on the digital control signal to amplify the amplified analog sensor signal. (Paragraph [0057]), wherein the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa in view of Huber and Cyrusian to include the second amplifier comprises an operational amplifier having a digitally-controllable feedback resistor, wherein the digitally-controllable feedback resistor is configured to receive the digital control signal and adjust its resistivity depending on the digital control signal to amplify the amplified analog sensor signal, and wherein the digitally-controllable feedback resistor is configured to receive the digital control signal and to adjust its resistivity depending on the digital control signal to adjust the first gain adjusted analog sensor signal as taught by Voisine in order to advantageously normalize the size of the magnetic field sensor signal (Paragraph [0057]) to therefore ensure that the signal is within a range that allows for proper detection of magnetic fields.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (Osawa) (US 2018/0062595) in view of Huber et al. (Huber) (US 2016/0377690) as applied to claim 1 and in further view of Forsyth et al. (Forsyth) (US 2011/0133723).
As to Claim 5,
Osawa in view of  Huber does not disclose the analog main signal path comprises the sensor and an electrical energy source of the sensor, the electrical energy source being configured to provide at least one of a bias current or a bias voltage to the sensor, wherein the electrical energy source is configured to receive the digital control signal and adjust the at least 
Forsyth discloses the analog main signal path comprises the sensor (H1) and an electrical energy source (11) of the sensor (Figure 1), the electrical energy source being configured to provide at least one of a bias current or a bias voltage to the sensor (Figure 1), the electrical energy source (11) is configured to receive the digital control signal (PD5) and adjust the at least one of the bias current or bias voltage depending on the digital control signal to adjust the amplified output analog sensor signal (Figure 1), (Paragraphs [0054], [0060] / note activating the mid-point control will adjust the sensor signal which will be amplified).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa in view of  Huber to include the analog main signal path comprises the sensor and an electrical energy source of the sensor, the electrical energy source being configured to provide at least one of a bias current or a bias voltage to the sensor, wherein the electrical energy source is configured to receive the digital control signal and adjust the at least one of the bias current or bias voltage depending on the digital control signal to adjust the amplified output analog sensor signal as taught by Forsyth in order to advantageously reduce power usage and thus conserve power for when it is needed (see for example Paragraph [0012] with regard to the use of the power-down signals), and in order to provide intrinsic matching of the sensor voltages to ensure the outputs are uniform and thus reduce the effect of noise (Paragraph [0014]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (Osawa) (US 2018/0062595) in view of Huber et al. (Huber) (US 2016/0377690) as applied to claim 6 and in further view of Kato et al. (Kato) (US 2002/0121896).

Osawa in view of Huber does not disclose the at least one analog-to-digital converter has a sampling rate that is smaller than 50 kHz.
Kato discloses the at least one analog-to-digital converter has a sampling rate that is smaller than 50 kHz (Paragraph [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa in view of Huber to include the at least one analog-to-digital converter has a sampling rate that is smaller than 50 kHz as taught by Kato in order to advantageously utilize a sampling rate that allows for sufficient conversion of data of the analog signal but that does not provide more data than is necessary so as to reduce the amount of processing and processing time that is necessary to recover the important data found in the analog signal.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (Osawa) (US 2018/0062595) in view of Huber et al. (Huber) (US 2016/0377690)  as applied to claim 14 and in further view of  Motz et al. (Motz) (US 2014/0077873).
As to Claim 15,
Osawa in view of Huber does not disclose the digital control circuit is configured to receive an input signal indicative of a chopper ripple caused by the plurality of chopper switches, wherein the digital control circuit is configured to provide a further control signal to the analog main signal path to reduce the chopper ripple.
Motz discloses the digital control circuit is configured to receive an input signal indicative of a chopper ripple caused by the plurality of chopper switches, wherein the digital 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Osawa in view of Huber to include the digital control circuit is configured t receive an input signal indicative of a chopper ripple caused by the plurality of chopper switches, wherein the digital control circuit is configured to provide a further control signal to the analog main signal path to reduce the chopper ripple as taught by Motz in order to advantageously be able to generate compensation signals that mitigate the chopper ripple error (Paragraph [0024]).
 Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (Osawa) (US 2018/0062595) in view of Huber et al. (Huber) (US 2016/0377690) and Cyrusian et al. (Cyrusian) (US 2002/0175758) as applied to claim 31 and in further view of Forsyth et al. (Forsyth) (US 2011/0133723).
As to Claim 32,
Osawa in view of  Huber and Cyrusian does not disclose a current source coupled to the sensor, wherein the current source is configured to provide a bias current to the sensor, to receive the digital control signal, and to adjust the bias current provided to the sensor based on the digital control signal.
Forsyth discloses a current source (11) coupled to the sensor (H1), wherein the current source is configured to provide a bias current to the sensor (Figure 1), to receive the digital control signal (PD5) and to adjust the bias current provided to the sensor based on the digital control signal (Figure 1), (Paragraphs [0054], [0060] / note activating the mid-point control will adjust the sensor signal which will be amplified).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858